In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-21-00099-CV

CONSTANTINO MEZA, PLUTARCO                   §   On Appeal from the 342nd District Court
MEZA, DANIELA MEZA AND
ALEJANDRA MEZA, Appellants
                                             §   of Tarrant County (342-317204-20)
V.
                                             §   March 3, 2022
THE CITY OF FORT WORTH, TEXAS,
Appellee                                     §   Memorandum Opinion by Justice Kerr


                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s dismissal order

is affirmed.

       It is further ordered that Appellants Constantino Meza, Plutarco Meza, Daniela

Meza and Alejandra Meza must pay all costs of this appeal.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr